     Case 3:21-cv-00143-HDM-CLB Document 8
                                         7 Filed 04/06/21 Page 1 of 2




 1   Katherine F. Parks, Esq. - State Bar No. 6227
     Thorndal Armstrong Delk Balkenbush & Eisinger
 2
     6590 S. McCarran Blvd., Suite B
 3   Reno, Nevada 89509
     (775) 786-2882
 4   kfp@thorndal.com
     Attorneys for Defendants
 5
     CAESARS ENTERTAINMENT, INC., AND
 6   ELDORADO RESORTS, LLC D/B/A
     SILVER LEGACY RESORT CASINO
 7
 8                               UNITED STATES DISTRICT COURT

 9                                      DISTRICT OF NEVADA
10
      VONNIE SCHEIERN,
11                                                           CASE NO. 3:21-cv-00143-HDM-CLB
                                          Plaintiff,          ORDER GRANTING
12
                                                             STIPULATION AND ORDER TO
13    vs.                                                    REMAND CASE TO SECOND
                                                             JUDICIAL DISTRICT COURT
14    CAESARS ENTERTAINMENT, INC.;
15    ELDORADO RESORTS, LLC. d/b/a SILVER
      LEGACY RESORT CASINO; ROE
16    LANDOWNER; DOE LANDOWNER, ROE
      PROPERTY MANAGING COMPANY; ROE
17    MAINTENANCE COMPANY; DOE
18    PROPERTY MANAGER; DOE
      MAINTENANCE EMPLOYEE; DOES I
19    through X; and ROE CORPORATIONS, XI
      through XX, inclusive, jointly and severally,
20
21                                       Defendants.

22          COMES NOW Plaintiff, VONNIE SCHEIERN, and Defendants, CAESARS
23
     ENTERTAINMENT, INC., and ELDORADO RESORTS, LLC. d/b/a SILVER LEGACY
24
     RESORT CASINO, by and through their undersigned attorneys of record, and herby stipulate
25
26   and agree that this matter shall be remanded to the Second Judicial District Court, in and for the

27   ///
28   ///



                                                       -1-
     Case 3:21-cv-00143-HDM-CLB Document 8
                                         7 Filed 04/06/21 Page 2 of 2




 1
 2   County of Washoe, State of Nevada, bearing Case No. CV20-00908, each party to bear their own

 3   attorney’s fees and costs.
 4
      Dated this 6th day of April, 2021.            Dated this 6th day of April, 2021.
 5
      Bighorn Law                                   THORNDAL ARMSTRONG
 6                                                  DELK BALKENBUSH & EISINGER
 7
      By: / s / Siria L. Gutierrez                  By: / s / Katherine F. Parks
 8       Kimball Jones, Esq.                           Katherine F. Parks, Esq.
         State Bar No. 12983                           State Bar No. 6227
 9       Siria L. Gutierrez, Esq.                      6590 S. McCarran Blvd., Suite B
10       State Bar No. 11981                           Reno, Nevada 89509
         2225 E. Flamingo Road                         (775) 786-2882
11       Bldg. 2, Suite 300                            kfp@thorndal.com
         Las Vegas, NV 89119                           Attorneys for Defendants
12       (702) 333-1111                                 CAESARS ENTERTAINMENT, INC., AND
13       Kimball@bighornlaw.com                        ELDORADO RESORTS, LLC D/B/A
         Siria@bighornlaw.com                          SILVER LEGACY RESORT CASINO
14       Attorneys for Plaintiff
15
16
17                                               ORDER
18
            It is hereby ordered.
19
                       6th day of April, 2021.
            Dated this ____
20
21
                                                        ______________________________
22                                                      United States District Court Judge
23
24
25
26
27
28



                                                  -2-
